Citation Nr: 1502276	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-12 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, to include as due to herbicide exposure.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar manic depression and posttraumatic stress disorder (PTSD) and as due to herbicide exposure.

3.  Entitlement to service connection for a heart condition, to include as due to herbicide exposure.

4.  Entitlement to service connection for high cholesterol, to include as due to herbicide exposure.  

5.  Entitlement to service connection for neuropathy of the left leg and left little finger, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from August 1969 to August 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, the Veteran requested a hearing before the Board.  A videoconference hearing was scheduled for November 19, 2012, at the Montgomery RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2014), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  

The issues of entitlement to service connection for peripheral arterial disease, foot fungus, high blood pressure, edema, and chronic obstructive pulmonary disorder (COPD) have been raised by the record in March 2010 and October 2014 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides during active service.

2.  There was no event, disease, or injury manifesting in diabetes mellitus during active service, symptoms of diabetes mellitus were not chronic in service or since service separation, and diabetes did not manifest to a compensable degree either during service or within one year of service separation; and the current diabetes mellitus is not related to any in-service injury or disease.

3.  There was no event, disease, or injury manifesting in an acquired psychiatric disorder during active service; symptoms of a psychiatric disorder were not unremitting in service and have not been unremitting since service separation; the Veteran does not have a current diagnosis of PTSD; and there is no medical nexus between the current psychiatric disorder and active service.

4.  There was no event, disease, or injury manifesting in a heart condition during active service; symptoms of a heart condition were not unremitting in service and have not been unremitting since service separation; and there is no medical nexus between the current heart condition and active service.

5.  High cholesterol is a laboratory finding and is not a disability for which VA compensation benefits are payable. 

6.  The Veteran does not have a current disability manifested by neuropathy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for type II diabetes mellitus have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

2.  The criteria for service connection for an acquired psychiatric disorder, to include bipolar manic depression and PTSD, have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for a heart condition have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).  

4.  The criteria for service connection for high cholesterol have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

5.  The criteria for service connection for neuropathy of the left leg and little finger have not been met, including presumptively based on herbicide exposure.  38 U.S.C.A. §§ 101, 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The United States Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).

In this case, the medical evidence of record demonstrates a current diagnosis of diabetes mellitus.  Where the veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013); 38 C.F.R. § 3.307 (service connection authorized for chronic diseases diagnosed within the presumptive period).  However, for the reasons set forth below, the Veteran was not diagnosed with diabetes mellitus within one year of separation from service, nor has there been continuity of symptomatology.   

With specific regard to continuity of symptomatology, for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition, such as diabetes mellitus, noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the current Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); ischemic heart disease; Parkinson's disease; hairy cell leukemia; and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2014).  

Important for this case, note (2) to 38 C.F.R. § 3.309(e) specifies that the term "acute and subacute peripheral neuropathy" means transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset.  Id.

Presumptive service connection for these disorders as a result of Agent Orange exposure is warranted if the requirements of 38 C.F.R. § 3.307(a)(6) are met.  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The governing law provides that a "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f).

When a disease is first diagnosed after service but not within an applicable presumptive period, service connection may nevertheless be established by evidence demonstrating that disease was in fact incurred during service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  If there is no presumptive service connection available, direct service connection can be established if the record contains competent medical evidence of a current disease process with a relationship to exposure to an herbicide agent while in military service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; Combee at 1043-44.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  The Court has emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).  Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that he has current disabilities, including diabetes mellitus, an acquired psychiatric disorder, a heart condition, high cholesterol, and neuropathy, that were caused by active service.  On his VA Form 9, he indicated that they were caused by exposure to Agent Orange during in-country service in Vietnam.  

Regarding the Veteran's claim for high cholesterol, VA has expressly determined that elevated cholesterol is a laboratory finding and is not a disability for which VA compensation benefits are payable.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (noting that diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  Therefore, there can be no valid service connection claim for high cholesterol.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Having considered the Veteran's contentions and statements with respect to all the other issues, and after a review of all the evidence of record, the Board first finds that the weight of the evidence demonstrates that the Veteran was not exposed to herbicides during active service.  His DD Form 214 shows nearly one year of foreign service, but does not indicate in-country service in Vietnam.  Moreover, VA requested confirmation of in-country service in Vietnam from the National Personnel Records Center (NPRC), which replied that there was no evidence in the Veteran's file to substantiate any service in Vietnam.  Most importantly, at the December 1992 VA examination, the Veteran told the examiner that he served in Okinawa, but was never in Vietnam, thus contradicting his own contentions made in the context of the current claim.

Moreover, because the Veteran's claimed conditions of an acquired psychiatric disorder, and a heart condition, are not listed among the Agent Orange-related diseases enumerated in 38 C.F.R. § 3.309(e), medical nexus for those conditions may not be presumed as a matter of law.  

While acute, subacute, and early-onset peripheral neuropathy are enumerated under  38 C.F.R. § 3.309(e), the Board reiterates that VA has determined that the Veteran has not been exposed to herbicides in service.  In any case, there is no documentation of findings or diagnosis of peripheral neuropathy at all, as explained below.  

Notwithstanding the inapplicability of the Agent Orange presumptive service connection regulations, the Board is obligated to fully consider the Veteran's service connection claims on a direct basis.  See Combee, 34 F.3d at 1043-1044.

After a review of all the evidence of record, lay and medical, the Board finds that the preponderance of the evidence demonstrates that there was no event, injury, or disease manifesting diabetes mellitus, an acquired psychiatric disorder, a heart condition, high cholesterol, or neuropathy during active service, and that the preponderance of the evidence demonstrates that symptoms of these claimed conditions were not chronic or unremitting in service.

Service treatment records are entirely negative for any signs, symptoms, treatment, or diagnoses of diabetes mellitus, an acquired psychiatric disorder, a heart condition, high cholesterol, or neuropathy during active service.  Indeed, the July 1973 separation examination report indicates normal clinical evaluations of the heart, vascular system, endocrine system, lower and upper extremities, and neurologic system, providing highly probative evidence against the contention that any of the claimed conditions manifested during active service.  

Next, the Board acknowledges the Veteran's complaints of what he describes as symptoms of neuropathy in his left leg and little finger.  However, the weight of the evidence is against a finding that the Veteran has a current diagnosis of neuropathy.  Indeed, recent VA treatment records consistently indicate no abnormal neurologic findings and are negative for any neurological complaints.  

In addition, the weight of the evidence is against a finding that the Veteran has a current diagnosis of PTSD.  Service connection for PTSD requires, among other things, a medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  In this case, post-service treatment records are negative for any treatment or diagnosis of PTSD.  Indeed, an August 2006 PTSD screen conducted at VA was negative.  

VA does not generally grant service connection for symptoms alone without an identified basis for those symptoms.  The VA needs to identify a disability, not symptoms of a disability.  Accordingly, service connection cannot be granted for symptoms of a disability.

Because the Veteran has not been diagnosed with a neuropathy of the left leg and little finger or with PTSD, these claims must be denied.  Most importantly, in the absence of proof of a present disability there can be no valid claim.  Brammer, 3 Vet. App. at 225.  The Board recognizes that the Court has held that the presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, where the overall record fails to support a current diagnosis of the claimed disabilities, as in this case, that holding would not apply. 

The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d 1372).  However, in this case, while the Veteran is competent to relate symptoms, as a layperson, he has not been shown competent to provide medical diagnoses of either neuropathy or PTSD.  For these reasons, the Board finds that weight of the evidence that is of record outweighs the Veteran's contentions regarding the existence of a current diagnosis of neuropathy of the left leg and little finger or PTSD, and these claims must be denied.

The Board next finds that the preponderance of the evidence demonstrates that symptoms of diabetes mellitus, an acquired psychiatric disorder (other than PTSD), and a heart condition, have not been continuous or unremitting since separation from active service in August 1973.  As noted above, the July 1973 separation examination report is negative for any report or finding of the claimed conditions.  

Following separation from service in August 1973, the evidence of record does not show any complaints, diagnosis, or treatment for diabetes mellitus until 1996, as noted in more recent VA treatment records.  

Moreover, with regard to the claimed psychiatric disorder, the evidence of record does not show any complaints of or treatment for psychiatric symptoms until his first psychiatric hospitalization occurred in April 1985, at which time he was diagnosed with bipolar disorder and/or manic depression.   According to the history provided by the Veteran at a 1988 VA examination, he began seeking treatment for depression in 1977.  Other medical evidence of record indicates that both private and VA treatment records document treatment for bipolar disorder in the early to mid-1990s, while more recent VA treatment records make no reference to treatment for or diagnosis of a psychiatric disorder.

Current VA treatment records indicate that the Veteran was diagnosed with coronary artery disease and underwent a coronary artery bypass graft in 1996, and had stents placed in 2004 and 2005.  

The absence of post-service complaints, findings, diagnosis, or treatment for diabetes, a psychiatric disorder, and a heart condition, for between four and 22 years after service separation until at least 1977 is one factor that tends to weigh against a finding of chronic or unremitting symptoms of the claimed conditions after service separation.  See Buchanan, 451 F.3d 1336 (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).    

Additional evidence demonstrating that symptoms of diabetes, a psychiatric disorder, and a heart condition, have not been chronic or unremitting since service separation include a February 1974 VA examination report which indicates a normal cardiovascular examination, and does not document any psychiatric diagnosis other than the psychophysiological gastrointestinal reaction for which the Veteran already has service connection.  Moreover, there are no signs, symptoms, or diagnoses of diabetes or high cholesterol.  A February 1987 VA examination report also indicates normal cardiovascular examination and makes no mention of high cholesterol or diabetes.  

The Board also finds that the preponderance of the evidence demonstrates that diabetes did not manifest to a compensable degree within one year of service separation.  The preponderance of the evidence demonstrates no diagnosis or findings of diabetes of any severity during the one year post-service presumptive period.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2014).  Indeed, the evidence does not demonstrate a diagnosis of diabetes until 1996.  For these reasons, the Board finds that diabetes mellitus did not manifest to a compensable degree within one year of service separation; therefore, the presumptive provisions for diabetes mellitus are not applicable in this case.  38 C.F.R. §§ 3.307, 3.309 (2014).

To the extent that the Veteran's assertions made in the context of the current disability claim can be interpreted as contentions of chronic or unremitting symptoms of diabetes, a psychiatric disorder, and a heart condition since service, the Board finds that these more recent assertions are outweighed by the other, more contemporaneous, lay and medical evidence of record, both in service and after service, and are not reliable.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board finds that the Veteran's assertions of chronic or unremitting symptoms of the claimed disabilities after service are not accurate because they are outweighed by other evidence of record that includes the more contemporaneous service treatment records, including the separation examination report, which are negative for findings of any of the claimed disabilities; the February 1974 and February 1987 VA examination reports, also negative for the claimed disabilities, as outlined above; and the lack of any documentation of reports or treatment for the claimed disabilities until at least 1977 at the earliest, also as outlined above.  

As such, the Board does not find that the evidence sufficiently supports chronic or unremitting diabetes, psychiatric, and heart symptomatology since service, so as to warrant a finding of a nexus between the current disabilities and active service. 

The Board again acknowledges the Veteran's belief that his current disabilities are related to active service.  However, his statements alone do not establish either a diagnosis or a medical nexus.  Indeed, while the Veteran is competent to provide evidence regarding matters that can be perceived by the senses, he is not shown to be competent to render medical opinions on questions of etiology.  See Jandreau; see also Barr, 21 Vet. App. 303 (lay testimony is competent to establish the presence of observable symptomatology).  As such, as a lay person, he is without the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis, etiology, or causation of a specific disability.  The question of diagnosis and causation, in this case, involves complex medical issues that the Veteran is not competent to address.  Jandreau.

Moreover, the Board finds that no competent medical opinions are of records which support a relationship between the Veteran's claimed disabilities and active service.

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's diabetes mellitus, acquired psychiatric disorder, and/or a heart condition, and his military service, including no credible evidence of chronic or unremitting symptoms of the claimed disabilities during active service, chronic or unremitting symptomatology of the claimed disabilities following service separation, or competent medical evidence establishing a link between the claimed disabilities and active service.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for diabetes mellitus, an acquired psychiatric disorder, and a heart condition, and outweighs the Veteran's more recent contentions regarding in-service chronic or unremitting symptoms and chronic or unremitting post-service symptoms.  

For these reasons, the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In a timely July 2008 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The letter also described how VA determines disability ratings and effective dates.  A January 2012 letter provided the Veteran with information on how to substantiate a claim based on herbicide exposure, after which the issues on appeal were readjudicated in a May 2012 rating decision.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, and the Veteran's statements.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination specifically geared to the claimed disabilities; however, the Board finds that a VA examination is not necessary in order to decide these issues.  Two pivotal Court cases exist that address the need for a VA examination.  Those are Duenas v. Principi, 18 Vet. App. 512 (2004) and McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In McLendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurring symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on a claim.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the veteran has persistent or recurrent symptoms of the claimed disability, and (2) indicate that those symptoms may be associated with her active military service. 

In this case, the Veteran's service treatment records are negative for any complaints of or treatment for the claimed disabilities.  Thus, the weight of the evidence demonstrates that the Veteran did not sustain an injury, disease, or event relating to the claimed disabilities in service, and there is no duty to provide a VA medical examination.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that that where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  As explained in this decision, the Board also finds that the weight of the evidence demonstrates no chronic or unremitting symptoms of the claimed disabilities in service and no continuity of symptoms of the claimed disabilities since service separation.  Because there is no in-service injury or disease to which a competent medical opinion could relate the current disabilities, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current claims for service connection.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"). 

The Board has considered the decision in Charles, 16 Vet. App. 370, 374-75; however, in the absence of evidence of an in-service disease or injury, referral of this case to obtain an examination and/or an opinion as to the etiology of the Veteran's claimed disabilities would in essence place the examining physician in the role of a fact finder, would suggest reliance on an inaccurate history of occurrence of an in-service injury or disease, and could only result in a speculative opinion or purported opinion of no probative value.  In other words, any medical opinion which purported to provide a nexus between the Veteran's claimed disabilities and military service would necessarily be based on an inaccurate history regarding what occurred in service, so would be of no probative value.  The Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally observing that a medical opinion premised upon an unsubstantiated account is of no probative value, and does not serve to verify the occurrences described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected). 

The holding in Charles was clearly predicated on the existence of evidence of an in-service injury, disease, or event and a current diagnosis.  Referral of this case for an examination or to obtain a medical opinion would be a useless act.  The duty to assist by providing a VA examination or opinion is not invoked in this case because there is no reasonable possibility that such assistance would aid in substantiating the claims.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d). 

Notably, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for type II diabetes mellitus is denied.

Service connection for an acquired psychiatric disorder, to include bipolar manic depression and posttraumatic stress disorder (PTSD), is denied.

Service connection for a heart condition is denied.

Service connection for high cholesterol is denied.  

Service connection for neuropathy of the left leg and left little finger is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


